We 
should first like to congratulate Mr. Ganev on his election to the presidency 
of the General Assembly at this session. 
Barely a year ago, the representatives of the United Nations, meeting in 
this same Hall, ventured to believe that a new era of peace, cooperation and 
understanding was being established. We glimpsed on the horizon a new order 
in which each would be recognized, in which all nations, large and small, 
would have equal responsibilities and obligations in mutual respect. 
We believed that. We really believed that, because the mood was one of 
optimism. After all, the withdrawal of Iraqi troops from Kuwait had marked 
the triumph of legitimacy. Then, bloc confrontation being over, it was time 
for dialogue, since ideological antagonism had been overcome. 
Today, the world is again experiencing upheavals and disruption. We are 
seeing States imploding. Peoples are plagued by hunger, destitution and 
poverty. We are powerless witnesses to this grim spectacle, whereas we should 
be the artisans of change. 
Who can deny the seriousness of all this? Noble ideas, lofty sentiments 
and good intentions are not enough for the well-being of humankind. Perhaps I 
should add: "are no longer enough". 
This is an obvious fact and should provide a basic tenet for our work. 
We must all show our interest in it, so that our destiny might express our 
determination. The world is changing, and in order to control these changes, 
we are building the new order. This is a voluntary endeavour, based on the 
respect of nations, on partnership, on interdependence. But who would deny 

that the new world order has something of a colossus with feet of clay? On 
what kind of world will this system be modelled? 
More than 4 billion human beings live in poor countries. Whereas the 
rich nations, with about 15 per cent of the world's population, control more 
than 80 per cent of the world's income, about 60 per cent of humankind live in 
low-income countries, and more than 3 billion people possess only 5 per cent 
of the total income. With a population of more than 450 million, sub-Saharan 
Africa has less than 1 per cent of the world's income. 
Can we accept the exclusion of these millions of human beings? It is as 
if history had speeded up, had shaken up our ways of thinking, leaving our 
minds all confused. It is as if fragility had become the watchword of human 
adventure. 
No! At a time when we are all committed to building this new world 
order, stronger solidarity is needed more than ever, because poverty is not 
inevitable, nor is it a genetic defect. 
The challenge is daunting. Short-term, stopgap solutions are not 
enough. We simply must radically change the attitude and behaviour of the 
industrialized world to the chronic plight of many countries in the South. In 
order to do this, there can be no double standards, tacit tolerance for some 
and vague promises for others. Have we the right today to denounce the 
corruption, abuse and lapses that are widespread in many developing countries, 
considering that these same practices were not so long ago tolerated and even 
encouraged by some? Can we welcome the changes that have occurred and I am 
referring to the democratization of institutions even though in many cases 
they are accompanied by chaos and suffering? 
Nevertheless, we must not underestimate the contribution that the 
international community is entitled to expect from each country, considered as 

it is to be an artisan of its own development. Each must, in particular, 
establish institutions and procedures compatible with the rights and 
obligations that all must now shoulder, regardless of level of development. 
But what are we to think, what are we to say about the increasing 
tensions between the industrialized North, certain that it is in the right, 
and the South, which gets poorer all the time, plagued by contradiction and 
seeking, sometimes clumsily, fresh sources of relief? 
How sincere is the wealth of advice given in the options suggested, the 
guidelines prescribed? Are we not in a diktat situation when we hear the 
following: "Adopt reforms, democratize your institutions, go ahead and 
liberalize your economies. Then, and only then, will we help you." 
What developing country seeking an evolutive process has not been on the 
receiving end of this kind of message? How few, without adapting, have 
managed to adopt new, realistic and productive policies? 
There is no single model exportable to all. There is no absolute model 
that works for everyone. It is in the name of principles and experiments, all 
too often garbled within the framework of open-economy programmes and 
democratization, that crushing failures have occurred. Has the debt burden 
been eased? Have commodity export earnings in the third world increased? 
Clearly, one figure speaks for all the others: that of the aid given by 
rich countries to the poorer ones. Logically, it shows the importance 
attached by the donors to the development projects they are supposed to 
support. But the figures are rarely commensurate with their lofty ambitions; 
that we must admit. 
 
Can it be expected by any chance of the smaller countries in 
particular that they should use other means to generate the resources 
necessary for their own development? This would be to ignore the economic 
fact of interaction and interdependence, which are difficult to manage and 
cannot really be the sole responsibility of these small countries. 
In seeking financial assistance, expertise and transfers of technology, 
we are trying first to encourage international solidarity, without excluding 
anyone and within as broad a context as possible. Was not that the great 
lesson of Rio, despite the flaws and imperfections of political dialogue, in 
that it reminded those who had been tempted to forget that everything is global 
nowadays for better or for worse, as in marriage where reason prevails 
over emotion? 
However, despite the urgent need for proper solutions, four months after 
the Rio Conference we are once again deploring the inertia of political 
dialogue, the complaisance of declarations of intent and the lack of 
perseverance in following up decisions. 
The right to make a mistake is not enshrined in any constitution, and yet 
are not famine, war and environmental disasters to name just three of the 
worst scourges monumental mistakes? Silence denotes guilt. We must not 
quibble or condemn here. We must agree on what we can do - together.
